            Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 1 of 11




                              IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    STEPHAN SCHURMANN,                               REPORT AND RECOMMENDATION

                     Plaintiff,
                                                        Case No. 2:19-cv-00245-DB-PMW
    v.

    BRADLEY CARR, JONATHAN LINK                             District Judge Dee Benson
    TEDRICK, and JUBILIE ANQUI-TEDRICK,
                                                      Chief Magistrate Judge Paul M. Warner
                     Defendants.


          District Judge Dee Benson referred this case to Chief Magistrate Judge Paul M. Warner

pursuant to 28 U.S.C. § 636(b)(1)(B). 1 Before the court are two motions to dismiss 2 filed by

Defendant Bradley Carr (“Carr”) and Defendants Jonathan Link Tedrick (“Tedrick”) and Jubilie

Anqui-Tedrick’s (“Anqui”) (collectively, “Defendants”); Plaintiff Stephan Schurmann’s

(“Plaintiff” or “Schurmann”) motion to strike, 3 motion for order to subpoena defendants, 4 and

motion to compel compliance with subpoena. 5 The court has carefully reviewed the written

memoranda submitted by the parties. Pursuant to civil rule 7-1(f) of the United States District




1
    See ECF No. 5.
2
    See ECF Nos. 3, 7.
3
    See ECF No. 6.
4
    See ECF No. 8.
5
    See ECF No. 10.

                                                 1
            Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 2 of 11




Court for the District of Utah Rules of Practice, the court has concluded that oral argument is not

necessary and will determine the motions on the basis of the written memoranda. See DUCivR 7-

1(f).

          At the outset, the court recognizes that Plaintiff is proceeding pro se in this case.

Consequently, the court will construe his pleadings liberally. See e.g., Ledbetter v. City of

Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003).

                                    RELEVANT BACKGROUND 6

          Schurmann and Anqui were married in Costa Rica on March 18, 2007. Their son, D.S.S.,

was born in Spain in August 2008. The parties moved to the United States in 2010; and in 2014,

Anqui filed for divorce in Okaloosa County, Florida, Circuit Court. 7 Schurmann left the United

States voluntarily on February 20, 2015, before resolution of the divorce proceedings or the

custody dispute over D.S.S. 8 “[Schurmann] said he understood before leaving the United States



6
  Most of the background information is taken from Plaintiff’s complaint and documents that are either
attached to or referenced in the complaint or attached to Defendants’ motions to dismiss. When
considering a motion to dismiss, the court may review the contents of the complaint, as well as documents
referenced in the complaint that are central to the plaintiff’s claim without converting the motion into one
for summary judgment. See Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1146 (10th Cir. 2013).
Additionally, the court takes judicial notice of certain court cases, the contents of which will be referenced
in the following factual background. The court recognizes that Rule 12(d) of the Federal Rules of Civil
Procedure generally requires a court to treat a motion to dismiss as a motion for summary judgment when
matters outside the complaint are considered. See Fed. R. Civ. P. 12(d). However, since court cases are the
type of public records that are subject to judicial notice, the court’s consideration of them does not require
the court to treat the motions to dismiss as motions for summary judgment. See Tellabs, Inc. v. Makor
Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Grynberg v. Koch Gateway Pipeline Co., 390 F.3d 1276,
1278 n.1 (10th Cir. 2004); City of Phila. v. Fleming Cos., 264 F.3d 1245, 1251 n.4 (10th Cir. 2001); Van
Woudenberg ex rel. Foor v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000).
7
 See Stephan Schurmann v. Jubilie Anqui, No. 3:15-cv-224-MCR-CJK (N. D. Fla. Aug. 5, 2015); see
ECF No. 7-3 at 21–22.
8
    See ECF No. 7-3 at 22.

                                                      2
              Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 3 of 11




that he would not be allowed to reenter the country for ten years because he had overstayed his

E-2 Investor Visa.” 9 On May 18, 2015, Plaintiff filed a Petition for Return of Minor Child

(“Petition”) pursuant to the Hague Convention in the United States District Court in the Northern

District of Florida. 10 The Northern District Court of Florida held that Plaintiff failed to show a

wrongful retention of the child had occurred and denied the Petition. 11 The Okaloosa County

Court in Florida has continuing jurisdiction over Schurmann, Anqui, and their minor child

regarding all domestic and child custody matters. 12

           The allegations that comprise Plaintiff’s complaint relate dispute between Schurmann and

Anqui for custody over D.S.S. Specifically, Plaintiff alleges that Defendants “in 2015 and

continuing until today, embarked on a scheme to cause pain and inflict emotional stress and

damage on the Plaintiff. The ultimate goal of this scheme was to deprive Plaintiff of his

internationally recognized and constitutionally protected ‘ne exeat’ rights as a custodial

parent.” 13 In support, Plaintiff refers to an email exchange with Anqui on April 21, 2015, and an

email from Carr, Anqui’s divorce attorney, on December 23, 2017. According to Plaintiff, these

emails, along with other nondescript actions alleged to have occurred throughout the custody

dispute, demonstrate Defendants “each committed the overt act of extortion against the Plaintiff




9
    Id.
10
     Id. at 16.
11
     Id. at 29.
12
  See In Re the Marriage of Jubilie C. Anqui and Stephan Schurmann, No. 2014-DR-4691 (Okaloosa
Cty. Ct. Jan. 28, 2015); see ECF No. 7-2 at 46.
13
     ECF No. 1 at 3.

                                                  3
                 Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 4 of 11




in furtherance of the conspiracy to inflict emotional distress” in depriving Plaintiff of his

custodial rights. 14 Plaintiff filed this action against Defendants alleging intentional infliction of

emotional distress (Count I), extortion (Count II), and harassment (Count III).

                                        LEGAL STANDARDS

            To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A court should “assume the factual allegations

are true and ask whether it is plausible that the plaintiff is entitled to relief.” Gallagher v.

Shelton, 587 F.3d 1063, 1068 (10th Cir. 2009). “The court’s function on a Rule 12(b)(6) motion

is not to weigh potential evidence that the parties might present at trial, but to assess whether the

plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be granted.”

Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991). Thus, “the complaint must give the court

reason to believe that this plaintiff has reasonable likelihood of mustering factual support for

these claims.” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)

(emphasis omitted). “In evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not

only the complaint itself, but also attached exhibits, and documents incorporated into the

complaint by reference.” Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (citations

omitted).




14
     Id. at 2.

                                                    4
             Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 5 of 11




        In conducting the analysis of Defendants’ motions to dismiss, the court is mindful that

Plaintiff is proceeding pro se in this case and that “[a] pro se litigant’s pleadings are to be

construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991); see also, e.g., Ledbetter, 318

F.3d at 1187. At the same time, however, it is not “the proper function of the district court to

assume the role of advocate for the pro se litigant,” Bellmon, 935 F.2d at 1110, and the court

“will not supply additional facts, nor will [it] construct a legal theory for [a pro se] plaintiff that

assumes facts that have not been pleaded.” Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989)

(per curiam). Further,

                 [t]he broad reading of [a pro se] plaintiff’s complaint does not
                 relieve the plaintiff of the burden of alleging sufficient facts on
                 which a recognized legal claim could be based. . . . [C]onclusory
                 allegations without supporting factual averments are insufficient to
                 state a claim on which relief can be based. This is so because a pro
                 se plaintiff requires no special legal training to recount the facts
                 surrounding his alleged injury, and he must provide such facts if
                 the court is to determine whether he makes out a claim on which
                 relief can be granted. Moreover, in analyzing the sufficiency of the
                 plaintiff’s complaint, the court need accept as true only the
                 plaintiff’s well-pleaded factual contentions, not his conclusory
                 allegations.

Bellmon, 935 F.2d at 1110 (citations omitted).

                                             ANALYSIS

        I.       Count I

                 A.      Subject-Matter Jurisdiction

        Plaintiff’s first claim is for intentional infliction of emotional distress involving events

related to the custody dispute for D.S.S. The court does not have jurisdiction over Plaintiff’s

intentional infliction of emotional distress claim because it primarily concerns a dispute between

                                                   5
                 Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 6 of 11




parents over custody of their child. “[E]ven if diversity exists and the amount in controversy is

satisfied, federal courts in diversity actions do not have jurisdiction to resolve domestic relations

claims concerning child custody.” Kee v. Hines, No. 17-CV-03780-LB, 2017 WL 7513648, at *3

(N. D. Cal. Nov. 30, 2017), report and recommendation adopted, No. C 17-3780 SBA, 2018 WL

789586 (N. D. Cal. Feb. 8, 2018) (dismissing claim for intentional infliction of emotional

distress for lack of jurisdiction because the allegations related to a custody dispute an child-

support payments) (citing Ankenbrandt v. Richards, 504 U.S. 689, 693-95 (1992)).

            Here, Plaintiff’s intentional infliction of emotional distress claims focus on the dispute

between Anqui and himself, and related events involving Carr acting in his role as Anqui’s

divorce attorney. Likewise, the allegations alleged against Tedrick appear to only stem from his

role as Anqui’s husband and therefore as a bystander to the divorce and custody action. In

support of the claims, Plaintiff alleges “after relocating from Florida to Utah, Defendants [Anqui]

and Tedrick initiated and acted upon a scheme to extort at least $250,000 from the Plaintiff,

threatening to keep him from ever seeing his son if Plaintiff did not wire the money to a secret,

offshore account.” 15 Plaintiff goes on to state that “the actions in this case––to deliberately

deprive a man of access to his own son, and to concoct a criminal scheme to dangle him

tantalizingly out of reach––is the very definition of outrageous and intolerable conduct.” 16

Plaintiff also complains that the actions taken by Carr throughout the divorce and custody action

were “designed to intimidate and inflict severe emotional distress on Plaintiff.” 17 Plaintiff avers


15
     ECF No. 1 at 4.
16
     Id.
17
     Id. at 6.

                                                      6
             Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 7 of 11




that “the very idea that Carr would threaten to take Plaintiff Schurmann’s son away and give it to

the very man who stole his family is ‘outrageous’ under the legal definitions of the State of Utah

and every other definition one can imagine.” 18

           Because the claim for intentional infliction of emotional distress arises primarily from

Plaintiff’s divorce and custody dispute, the court does not have jurisdiction over the claims.

Accordingly, the court recommends Plaintiff’s claims for intentional infliction of emotional

distress be dismissed.

                  B.      Failure to State a Claim

           Alternatively, Defendants argue Plaintiff has failed to state a claim for intentional

infliction of emotional distress. The court agrees. To state a claim for intentional infliction of

emotional distress, a plaintiff must establish that: (1) “the defendant intentionally engaged in

some conduct toward the plaintiff considered outrageous and intolerable in that it offends the

generally accepted standards of decency and morality”; (2) the defendant engaged in such

conduct “with the purpose of inflicting emotional distress or where any reasonable person would

have known that such would result”; and (3) “severe emotional distress resulted as a direct result

of the defendant’s conduct.” Russell v. Thomson Newspapers, Inc., 842 P.2d 896, 905 (Utah

1992).

                  A court is to determine whether a defendant’s conduct may
                  reasonably be regarded as so extreme and outrageous as to permit
                  recovery. Outrageous conduct, for purposes of the tort of
                  intentional infliction of emotional distress, is conduct that evokes
                  outrage or revulsion; it must be more than unreasonable, unkind, or
                  unfair. Additionally, conduct is not outrageous simply because it is



18
     Id.

                                                     7
            Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 8 of 11




                tortious, injurious, or malicious, or because it would give rise to
                punitive damages, or because it is illegal.

Prince v. Bear River Mut. Ins. Co., 56 P.3d 524, 536 (Utah 2002) (quotations and citations

omitted).

       Plaintiff has failed to make any allegations with respect to the required elements to

establish intentional infliction of emotional distress outside of conclusory allegations that the

conduct is outrageous and intolerable, which the court is not required to accept. See Witt v.

Roadway Express, 136 F.3d 1424, 1431 (10th Cir. 1998) (providing that when addressing a

motion to dismiss for failure to state a claim, the court must “accept as true all well-pleaded

facts, as distinguished from conclusory allegations”). For these reasons, Plaintiff’s claims against

Defendants for intentional infliction of emotional distress fail, and the court recommends

granting Defendants’ motions to dismiss.

       II.      Counts II and III

       Count II attempts to state a cause of action for criminal extortion pursuant Utah Code §

76-6-406, and Count III attempts to state a cause of action for criminal harassment pursuant to

Utah Code § 76-5-106.

       Plaintiff fails to state a claim for extortion and harassment because the criminal statutes

do not support private civil actions. Plaintiff offers no authority to support an interpretation of

the statutes otherwise. “A criminal statute may provide an implied private right of action if

Congress so intended in enacting the criminal statute.” Wisdom v. First Midwest Bank of Poplar

Bluff, 167 F.3d 402, 407 (8th Cir.1999) (citing Thompson v. Thompson, 484 U.S. 174, 179, 108

S.Ct. 513, 98 L.Ed.2d 512 (1988) (as “holding that a private remedy will not be implied unless

legislative intent can be inferred from statutory language or elsewhere”). The statutes are

                                                  8
            Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 9 of 11




singularly criminal in nature and offer nothing from which to infer an available civil remedy. For

these reasons, Count II for extortion and Count III for harassment should be dismissed.

Accordingly, the court recommends that Defendants’ motions to dismiss be granted and that

Count II and Count III be dismissed with prejudice.

          III.   Opportunity to Amend

          When dismissing a case for failure to state a claim, courts should grant leave to amend

even if no request to amend the pleading was made unless it determines that the pleading could

not possibly be cured by the allegation of other facts. See Dopp v. Loring, 54 F. App’x 296, 298

(10th Cir. 2002); see also Bellmon, 935 F.2d at 1110 n.3. Based on the fact that the motions to

dismiss provided Plaintiff notice and opportunity to amend and based on the above analysis, the

court concludes that providing Plaintiff with the opportunity to amend his complaint would be

futile because he could not allege facts that would save his claims from dismissal under the

analysis above. See Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007) (“Dismissal of a pro se

complaint for failure to state a claim is proper only where it is obvious that the plaintiff cannot

prevail on the facts he has alleged and it would be futile to give him an opportunity to amend.”)

(quotations and citation omitted).

          IV.    Motion for Sanctions

          Defendants Anqui and Tedrick move the court to impose sanctions upon Plaintiff for

filing this action in bad faith. 19 Rule 11 of Federal Rules of Civil Procedure provides “[a] motion

for sanctions must be made separately from any other motion and must describe the specific




19
     See ECF No. 7.

                                                  9
            Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 10 of 11




conduct that allegedly violations Rule 11(b).” Fed. R. Civ. P. 11(c)(2). The instant motion for

sanctions was not filed as a separate motion but rather Defendants styled their request for

sanctions as a “countermotion” included within their motion to dismiss.20 Additionally,

Defendants fail to describe specific conduct that supports their bad faith allegation. For these

reasons, the court recommends Defendants’ motion for sanctions 21 be denied.

           IV.    All Other Pending Motions

           In light of the court’s conclusion that this action should be dismissed, all of Plaintiff’s

pending motions 22 should be deemed moot.

                              CONCLUSION AND RECOMMENDATION

           Based upon the foregoing, IT IS HEREBY RECOMMENDED that:

           1.     Defendants’ motions to dismiss 23 be GRANTED.

           2.     Plaintiff’s claims for intentional infliction of emotional distress (Count I) be

                  DISMISSED WITHOUT PREJUDICE for lack of jurisdiction, or Plaintiff’s

                  claims for intentional infliction of emotional distress (Count I) be DISMISSED

                  WITH PREJUDICE for failure to state a claim.

           3.     Plaintiff’s claim for extortion (Count II) be DISMISSED WITH PREJUDICE.

           4.     Plaintiff’s claim for harassment (Count III) be DISMISSED WITH

                  PREJUDICE.


20
     Id.
21
     Id.
22
     See ECF Nos. 6, 8, 10.
23
     See ECF Nos. 3, 7.

                                                     10
            Case 2:19-cv-00245-DB Document 11 Filed 02/24/20 Page 11 of 11




          5.      Defendants’ countermotion for sanctions 24 be DENIED.

          6.      All of Plaintiffs’ pending motions 25 be deemed MOOT.

                                                  *****

          Copies of this Report and Recommendation are being sent to all parties, who are hereby

notified of their right to object. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The parties must

file any objection to this Report and Recommendation within fourteen (14) days after being

served with a copy of it. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to object may

constitute waiver of objections upon subsequent review.

          DATED this 24th day of February, 2020.

                                              BY THE COURT:



                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




24
     See ECF No. 7.
25
     See ECF Nos. 6, 8, 10.

                                                 11
